DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to Applicant’s election received on 08/12/2022, in which, claim 1 has been amended, claims 9-18 have been cancelled, and new claims 21-30 have been added. Claims 1-8 and 19-30 are currently pending in the present application with claims 1, 19, 20, and 21 being independent claims. 
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are not persuasive.
On pages 7-9, Applicant argues that “As concerning claim 9, the Examiner stated that the combination of teachings of Kwasnick, Bernat and Park disclose a first inference engine at paragraph [0024] and Figure 2 of Kwasnick. The Examiner stated that Kwasnick at paragraph [0033] discloses generated interference results are first interference results when Kwasnick discloses "[t]he safety interference subsystem 102 combines the safety signals from the various sensors into a composite safety level. The composite safety level is used to guide a response." The Examiner also stated that Park discloses a second interference engine in paragraph [0067] stating "based on a layer including neurons corresponding to the neural processing unit 140-m, the input activation AI may be provided from a neural processing unit corresponding to neurons included in the previous layer or may be provided from a neural processing unit corresponding to neurons included in the same layer." 
Kwasnick is directed to a safety inference engine for autonomous systems. In particular, Kwasnick is directed to a system configured to monitor for potential component failure with a sensor array interface configured to obtain a first safety level from a first sensor. See Abstract. Safety levels may be combined to generate a composite safety level. See Abstract. Park, on the other hand, is directed to a neural network processing unit. In particular, Park discloses a neural network processing unit that includes a plurality of neural processing units configured to perform a computation based on one or more instances of input data and a plurality of weights. See Abstract. Park further discloses performing an approximate multiplication operation based on first and second values and performing a stochastic rounding operation based on an output value of the approximate multiplication operation. Solely to expedite prosecution and without acquiescing to the rejections, claim 1 has been amended and states: …Thus, amended claim 1 is directed to a system configured to receive an image stream from an image sensor and to receive sensor data. The system is configured to generate inference results from the image stream and from the sensor data. Additionally, the system includes first and second inference engines. Furthermore, the second inference engine is configured to generate second inference results from the first inference results.  In at least one embodiment, for example as set forth in [0265] of Applicant's published application, "a first camera including a first image sensor and a first inference engine, and a second camera including a second image sensor and a second inference engine are provided on a vehicle. In one example, the first camera and the second camera are camera modules embedded in sensing devices. In one example, the inference engines included in the first camera and the second camera are inference engines (1807, 1817)." In sharp contrast, none of the cited references discloses first and second inference engines, whereby the second inference engine generates results based on the first inference results generated by the first inference engine. The cited portion of Park simply discloses use of neural processing units 140-n in which the input activation corresponds to neurons in a "previous layer" or in a "same layer." In particular, Park discloses "[f]or example, based on a layer including neurons corresponding to the neural processing unit 140-m, the input activation AlI may be provided from a neural processing unit corresponding to neurons included in the previous layer or maybe provided from a neural processing unit corresponding to neurons included in the same layer." The Examiner does not cite the main reference, Kwasnick, as disclosing first and second inference engines. Rather, the Examiner only cited Kwasnick as disclosing a first inference engine. Thus, Kwasnick does not discloses first and second inference engines. As concerning Park, Park does not disclose a first inference engine. Moreover, Park does not disclose a first inference engine and a second inference engines, as claimed”.
Examiner respectfully disagrees. The sensor disclosed in Kasnick is referenced to provide a safety level signal by using different sensors which includes image sensor and other sensors (see Kwasnick, paragraph [0025]: “Each sensor 200 provides a safety level signal. The sensor 200 may be configured, programmed, or otherwise adapted to monitor a component (e.g., a brake system, a flight system, a camera, or the like). Alternatively, the sensor 200 may be used to sense aspects of the operating environment and configured, programmed, or otherwise adapted to self-report the safety level signal representing its own state of operation”). The safety inference system combines the safety signals from different sensor into a composite safety level (see Kwasnick, paragraph [0033]: “The safety inference subsystem 102 combines the safety signals from the various sensors into a composite safety level. The composite safety level is used to guide a response”), wherein the first inference results are obtained from the first sensor and the composite level of safety is obtained from the first inference results and other inference results such as the inference results from the second sensor (see Kwasnick, paragraph [0040]: “FIG. 3 is a flowchart illustrating a method 300 for monitoring for potential component failure, according to an embodiment. At 302, a first safety level is obtained from a first sensor and a second safety level is obtained from a second sensor. The first and second sensors are installed in a machine. The first and second safety levels are used to indicate how safe the machine is to operate”). Thus, Kwasnick does disclose the newly amended limitation “wherein the inference engine is a first inference engine and the generated inference results are first inference results (see Kwasnick, paragraph [0033]”); and a second inference engine configured to generate second inference results from the first inference results (see Kwasnick, paragraph [0040]”)”.  Therefore, Applicant's arguments are not persuasive.

On page 10, Applicant argues that “Kasnick which was cited by the Examiner, is directed to systems configured to determine component failure. In rejecting original claim 1, the Examiner stated that Kasnick in paragraph [0023] states "the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine 104. Based on the sensor data, the processor 110 calculates a system health value using rules from the rule data store 108. Based on the system health value, the processor 110 may cause the machine 104 to initiate or perform certain actions. The system health value may be used to indicate how safe it is to operate a system, more particularly, how safe it is to operate a system with a component having a health or reliability as detected by the sensor." Kasnick does not disclose using a combination of sensor data and image data, as claimed. At most Kasnick discloses use of sensor data but not a combination of sensor data and image data”.
Examiner respectfully disagrees. The sensor disclosed in Kasnick discloses is used to gather environment information by the host machine. The sensor can be cameras mounted on the machine and configured to capture images while machine is moving (see Kwasnick, paragraph [0017]: “the sensor is used to gather environmental information or for direct use by the host machine 104. For instance, a sensor may be a camera mounted on the front of the machine 104 and configured to detect gather imagery while the machine 104 is moving forward. This type of camera sensor may be used to detect objects in a collision avoidance system, for example. A sensor of this type may include its own self-check circuitry to monitor its own health”). Furthermore, the sensor disclosed in Kasnick is used to provide a safety level signal by using different sensors which includes image sensor and other sensors (see Kwasnick, paragraph [0025]: “Each sensor 200 provides a safety level signal. The sensor 200 may be configured, programmed, or otherwise adapted to monitor a component (e.g., a brake system, a flight system, a camera, or the like). Alternatively, the sensor 200 may be used to sense aspects of the operating environment and configured, programmed, or otherwise adapted to self-report the safety level signal representing its own state of operation”). Thus, Kasnick does disclose using a combination of sensor data and image data to determine safety level. Therefore, Applicant's arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 19-23, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwasnick et al. (US 20190047580 A1, hereinafter referred to as “Kwasnick”) in view of Bernat et al. (US 20190042488 A1, hereinafter referred to as “Bernat”).
Regarding claim 1, Kwasnick discloses a system comprising: 
a host interface configured to communicate in accordance with a serial communication protocol (see Kwasnick, paragraph [0021]: “Components of the machine 104 may communicate using a network, which may include local-area networks (LAN), wide-area networks (WAN), wireless networks (e.g., 802.11 or cellular network), the Public Switched Telephone Network (PSTN) network, ad hoc networks, personal area networks (e.g., Bluetooth), vehicle-based networks (e.g., Controller Area Network (CAN) BUS), or other combinations or permutations of network protocols and network types. The network may include a single local area network (LAN) or wide-area network (WAN), or combinations of LANs or WANs, such as the Internet. The various devices coupled to the network may be coupled to the network via one or more wired or wireless connections”), and 
receive sensor data from a host system (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104”);
an image sensor configured to generate an image stream (see Kwasnick, paragraph [0017]: “a sensor may be a camera mounted on the front of the machine 104 and configured to detect gather imagery while the machine 104 is moving forward”); and 
an inference engine configured to generate inference results from the image stream and the sensor data (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine 104. Based on the sensor data, the processor 110 calculates a system health value using rules from the rule data store 108. Based on the system health value, the processor 110 may cause the machine 104 to initiate or perform certain actions. The system health value may be used to indicate how safe it is to operate a system, or more particularly, how safe it is to operate a system with a component having a health or reliability as detected by the sensor”);
wherein the inference engine is a first inference engine and the generated inference results are first inference results (see Kwasnick, paragraph [0033]: “The safety inference subsystem 102 combines the safety signals from the various sensors into a composite safety level. The composite safety level is used to guide a response”); and 
a second inference engine configured to generate second inference results from the first inference results (see Kwasnick, paragraph [0040]: “FIG. 3 is a flowchart illustrating a method 300 for monitoring for potential component failure, according to an embodiment. At 302, a first safety level is obtained from a first sensor and a second safety level is obtained from a second sensor. The first and second sensors are installed in a machine. The first and second safety levels are used to indicate how safe the machine is to operate”). 
Regarding claim 1, Kwasnick discloses all the claimed limitations with the exception of memory configured to store the sensor data; and to store the inference results in the memory.
Bernat from the same or similar fields of endeavor discloses memory configured to store the sensor data (see Bernat, paragraph [0040]: “The vehicle sensor data may be stored in one or more of the data provider nodes in the storage rack or data center”); and
to store the inference results in the memory (see Bernat, paragraph [0056]: “memory and storage units can be specialized (e.g., cache line granularity can be 64 bytes) and tailored to memory inference and training data sets (e.g., variable sizes)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bernat with the teachings as in Kwasnick. The motivation for doing so would ensure the system to have the ability to use Bernat’s memory controller to store vehicle sensor data in one or more of the data provider notes in the storage rack or data center and to store inference and training data sets in memory and storage unit thus storing the sensor data and inference results in the memory in order to store data generated by an image sensor into at least some of the memory components for processing by the controller and/or the neural network accelerator so that different data can be stored into different portions of memory.
Regarding claim 2, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, wherein the host interface is further configured to: 
receive write commands from the host system to store the sensor data in the memory (see Bernat, paragraph [0058]: “the memory controller can expose an interface to an AI software stack to read or write AI training or inference data sets”); and 
receive read commands from the host system to retrieve the inference results from the memory (see Bernat, paragraph [0072]: “AI memory controller 420 can read AI data from the DIMM 430 based on the AI model ID”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, wherein: 
the sensor data is an input stream from at least one sensor separate from the image sensor (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine”); and 
the host interface is further configured to: 
receive a write command from the host system to store a portion of the input stream in the memory (see Bernat, paragraph [0044]: “The new data command can include an AI model ID and an AI data set ID, which can correspond to an AI model and AI data set that is stored in the pooled memory”); and 
receive a read command from the host system to retrieve a first inference result based on the portion of the input stream and the image stream, wherein the host system sends the read command in response to completion of execution for the write command (see Bernat, paragraph [0082]: “the memory controller can further comprise logic to: receive an acknowledgement from the data consumer node after the training data is received at the data consumer node from the data provider node”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, 
wherein at least one sensor separate from the image sensor generates the sensor data (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine”), and 
wherein the at least one sensor provides the sensor data to the host system (see Kwasnick, paragraph [0024]: “FIG. 2 is a diagram illustrating data and control flow for processing sensor information to handle potential component failure”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, wherein the inference engine includes a neural network accelerator configured to perform matrix arithmetic computations on data stored in the memory (see Kwasnick, paragraph [0033]: “the safety inference subsystem 102 may combine the safety signals using a weighted function, a decision tree, a machine-learning algorithm, or the like. Weights, thresholds, artificial neuron values for use in an artificial neural network, or other configuration variables may be stored in the rule data store (108 in FIG. 1)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, further comprising: 
a control for at least one of steering, braking, or acceleration (see Kwasnick, paragraph [0025]: “Each sensor 200 provides a safety level signal. The sensor 200 may be configured, programmed, or otherwise adapted to monitor a component (e.g., a brake system, a flight system, a camera, or the like)”); and 
an advanced driver assistance system (ADAS) configured to generate input for the control based on the inference results from the inference engine (see Kwasnick, paragraph [0034]: “If the composite safety level is abnormal, e.g., greater than one in the current example, then the safety inference subsystem 102 initiates an automatic system response (operation 206). The automatic system response 206 may be different for each possible composite safety level”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 19 is rejected for the same reasons as discussed in claim 1 above. 
Claim 20 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Kwasnick and Bernat as discussed above also disclose a non-transitory computer-readable medium storing instructions which, when executed on at least one computing device (see Kwasnick, paragraph [0022]: “a machine-readable medium (e.g., a flash drive) may be inserted into a port in the machine 104 (e.g., a Universal Serial Bus (USB) port), to update the rules, values, weights, logic, or other data in the rule data store 108”).
Regarding claim 21, the combination teachings of Kwasnick and Bernat as discussed above also disclose a system comprising: 
a host interface configured to communicate in accordance with a serial communication protocol (see Kwasnick, paragraph [0021]: “Components of the machine 104 may communicate using a network, which may include local-area networks (LAN), wide-area networks (WAN), wireless networks (e.g., 802.11 or cellular network), the Public Switched Telephone Network (PSTN) network, ad hoc networks, personal area networks (e.g., Bluetooth), vehicle-based networks (e.g., Controller Area Network (CAN) BUS), or other combinations or permutations of network protocols and network types. The network may include a single local area network (LAN) or wide-area network (WAN), or combinations of LANs or WANs, such as the Internet. The various devices coupled to the network may be coupled to the network via one or more wired or wireless connections”), and 
receive sensor data from a host system (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104”); 
an image sensor configured to generate an image stream (see Kwasnick, paragraph [0017]: “a sensor may be a camera mounted on the front of the machine 104 and configured to detect gather imagery while the machine 104 is moving forward”); 
wherein the sensor data is an input stream from at least one sensor separate from the image sensor (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine 104. Based on the sensor data, the processor 110 calculates a system health value using rules from the rule data store 108. Based on the system health value, the processor 110 may cause the machine 104 to initiate or perform certain actions”); 
memory configured to store the sensor data and the image stream (see Bernat, paragraph [0040]: “The vehicle sensor data may be stored in one or more of the data provider nodes in the storage rack or data center”); 
an inference engine configured to generate inference results from a combination of the image stream and the sensor data (see Kwasnick, paragraph [0035]: “For a composite safety level of 2, the safety inference subsystem 102 may cause a light to be displayed on a vehicle dashboard, for example. Other types of warnings may be initiated, such as a verbal, audible, visible, or haptic signal provided to an operator. Warnings may also be transmitted to other people or systems, such as a reporting database where a manufacturer may compile reports on vehicle operation. Warnings may be provided to a vehicle service shop, a vehicle owner, or other people or parties that may be interested in the information”), and to store the inference results in the memory (see Bernat, paragraph [0053]: “The AI training data and AI inference data can be tracked per address ranges in memory and/or based on a number of AI instances”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 22 is rejected for the same reasons as discussed in claim 2 above. 
Claim 23 is rejected for the same reasons as discussed in claim 3 above. 
Claim 25 is rejected for the same reasons as discussed in claim 5 above. 
Claim 26 is rejected for the same reasons as discussed in claim 6 above. 
Claim 27 is rejected for the same reasons as discussed in claim 7 above. 
Regarding claim 29, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 21, wherein the inference engine is a first inference engine and the generated inference results are first inference results (see Kwasnick, paragraph [0033]: “The safety inference subsystem 102 combines the safety signals from the various sensors into a composite safety level. The composite safety level is used to guide a response”); and a second inference engine configured to generate second inference results from the first inference results (see Kwasnick, paragraph [0040]: “FIG. 3 is a flowchart illustrating a method 300 for monitoring for potential component failure, according to an embodiment. At 302, a first safety level is obtained from a first sensor and a second safety level is obtained from a second sensor. The first and second sensors are installed in a machine. The first and second safety levels are used to indicate how safe the machine is to operate”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 30, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 29, further comprising a camera including the image sensor and the first inference engine (see Kwasnick, paragraph [0025]: “Each sensor 200 provides a safety level signal. The sensor 200 may be configured, programmed, or otherwise adapted to monitor a component (e.g., a brake system, a flight system, a camera, or the like). Alternatively, the sensor 200 may be used to sense aspects of the operating environment and configured, programmed, or otherwise adapted to self-report the safety level signal representing its own state of operation”); and 
a solid state drive (SSD) including the second inference engine (see Bernat, paragraph [0079]: “The volatile and non-volatile memory and/or storage elements can be a RAM, EPROM, flash drive, optical drive, magnetic hard drive, solid state drive, or other medium for storing electronic data. One or more programs that can implement or utilize the various techniques described herein can use an application programming interface (API), reusable controls, and the like”); 
wherein the camera and solid state drive are located in a vehicle (see Kwasnick, paragraph [0031]: “in an autonomous vehicle there may be multiple collision avoidance systems (e.g., redundant cameras, image classifiers, processors, etc.) such that if one system were to fail, the other redundant system may be activated to ensure ongoing operation” and paragraph [0063]: “The term “machine-readable medium” shall accordingly be taken to include, but not be limited to, solid-state memories”); and 
wherein the inference results are used to control the vehicle (see Kwasnick, paragraph [0035]: “For a composite safety level of 2, the safety inference subsystem 102 may cause a light to be displayed on a vehicle dashboard, for example. Other types of warnings may be initiated, such as a verbal, audible, visible, or haptic signal provided to an operator. Warnings may also be transmitted to other people or systems, such as a reporting database where a manufacturer may compile reports on vehicle operation. Warnings may be provided to a vehicle service shop, a vehicle owner, or other people or parties that may be interested in the information”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 4, 8, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kwasnick and Bernat as applied to claim 1, and further in view of Park (US 20190212981 A1, hereinafter referred to as “Park”).
Regarding claim 4, the combination teachings of Kwasnick and Bernat as discussed above disclose all the claimed limitations with the exceptions of the system of claim 1, wherein: the memory includes dynamic random access memory (DRAM) and non-volatile memory; and the image sensor is further configured to store the generated image stream in at least one of the dynamic random access memory (DRAM) or the non-volatile memory.
Park from the same or similar fields of endeavor discloses the system of claim 1, wherein: 
the memory includes dynamic random access memory (DRAM) (see Park, paragraph [0059]: “The data RAM 110 and the weight RAM 120 may be, for example, dynamic RAM (DRAM)”) and non-volatile memory (see Park, paragraph [0097]: “the storage 1014 may include non-volatile memory”); and 
the image sensor is further configured to store the generated image stream in at least one of the dynamic random access memory (DRAM) or the non- volatile memory (see Park, paragraph [0097]: “The memory subsystem 1010 may include RAM 1012 and a storage 1014. The RAM 1012 and/or the storage 1014 may store … data to be processed”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Park with the teachings as in Kwasnick and Bernat. The motivation for doing so would ensure the system to have the ability to use Park’s neural network processing to receive one or more pieces (“instances”) of input data that includes sensor data generated by one or more sensor devices; to generate an output signal that may be a driving control element control signal that is transmitted to at least one driving control element to cause the at least one driving control element to implement control over one or more aspects of driving of the vehicle to autonomously navigate the vehicle and to operate as neurons included in layers of a neural network wherein each of the neurons may determine their activation based on activations and weights received from neurons included in the previous layer thus comprising an input namespace in memory to store the input stream from the at least one sensor; comprising an output namespace in memory to store the inference results from the inference engine and comprising a second inference engine configured to generate second inference results from the first inference results in order to periodically store output data of the neurons can be periodically stored so that the computational efficiency can be improved by using neural network.
Regarding claim 8, the combination teachings of Kwasnick, Bernat, and Park as discussed above also disclose the system of claim 1, wherein: 
the sensor data is an input stream from at least one sensor separate from the image sensor (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine”); and 
the memory comprises an input namespace to store the input stream from the at least one sensor (see Park, paragraph [0111]: “receive one or more pieces (“instances”) of input data that includes sensor data generated by one or more sensor devices”), and 
an output namespace to store the inference results from the inference engine (see Park, paragraph [0112]: “The NPU 1410 may be configured to perform the functionality of the NPU 100 as described herein, e.g., performing a computation based on one or more instances of input data (e.g., sensor data) and a plurality of weights to generate an output signal (e.g., a post activation A_O) that may be a driving control element control signal that is transmitted to at least one driving control element 1440 to cause the at least one driving control element 1440 to implement control over one or more aspects of driving of the vehicle 1400 to autonomously navigate the vehicle”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 24 is rejected for the same reasons as discussed in claim 4 above. 
Claim 28 is rejected for the same reasons as discussed in claim 8 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484